Appeal by the defendant from a judgment of the Supreme Court, Queens County (Buchter, J.), rendered April 30, 2002, convicting him of assault in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the identification of the defendant as the assailant beyond a reasonable doubt. Moreover, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see People v Gaimari, 176 NY 84, 94 [1903]). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see People v Garafolo, 44 AD2d 86, 88 [1974]). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The defendant’s contention that he was denied the effective assistance of counsel is without merit, as the record demonstrates that he received meaningful representation (see People v Henry, 95 NY2d 563 [2000]; People v Baldi, 54 NY2d 137 [1981]).
The defendant’s remaining contentions are unpreserved for appellate review (see CPL 470.05 [2]). Prudenti, P.J., Ritter, Cozier and Skelos, JJ., concur.